[Cite as State v. Corpening, 2018-Ohio-2678.]
                                   IN THE COURT OF APPEALS

                               ELEVENTH APPELLATE DISTRICT

                                   ASHTABULA COUNTY, OHIO


STATE OF OHIO,                                   :         MEMORANDUM OPINION

                 Plaintiff-Appellee,             :
                                                           CASE NO. 2018-A-0041
        - vs -                                   :

RICHARD THOMAS CORPENING,                        :

                 Defendant-Appellant.            :


Criminal Appeal from the Ashtabula Court of Common Pleas, Case No. 2003 CR
00106.

Judgment: Appeal dismissed.


Nicholas A. Iarocci, Ashtabula County Prosecutor, Shelley M. Pratt, Assistant
Prosecutor, 25 West Jefferson Street, Jefferson, OH 44047-1092 (For Plaintiff-
Appellee).

Richard Thomas Corpening, pro se, PID: A452-496, Marion Correctional Institution,
P.O. Box 57, 940 Marion-Williamsport Road, Marion, OH 43301 (Defendant-
Appellant).



TIMOTHY P. CANNON, J.

        {¶1}     On May 10, 2018, appellant, Richard Thomas Corpening, pro se, filed a

notice of appeal and motion for leave to file a delayed appeal pursuant to App.R. 5(A).

He appeals from the trial court’s judgment of March 5, 2018 denying his motion to

withdraw his guilty plea.

        {¶2}     Appellee, the state of Ohio, filed a response in opposition to appellant’s

pro se motion on May 18, 2018.

        {¶3}     App.R. 5(A) provides, in relevant part:
       {¶4}   “After the expiration of the thirty day period provided by App.R. 4(A) for the

filing of a notice of appeal as of right, an appeal may be taken by a defendant with leave

of the court to which the appeal is taken in the following classes of cases:

       {¶5}   “(a) Criminal proceedings;

       {¶6}   “(b) Delinquency proceedings; and

       {¶7}   “(c) Serious youthful offender proceedings.

       {¶8}   “(2) A motion for leave to appeal shall be filed with the court of appeals

and shall set forth the reasons for the failure of the appellant to perfect an appeal as of

right. ***.” (Emphasis added.)

       {¶9}   Appellant’s motion does not set forth reasons for his delay in filing the

appeal. Because the motion fails to meet a primary requirement in App.R. 5(A), it is

procedurally defective and therefore overruled.

       {¶10} Appeal dismissed.



CYNTHIA WESTCOTT RICE, J., concurs,

COLLEEN MARY O’TOOLE, J., dissents.




                                             2